Citation Nr: 0910990	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-06 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable initial rating for migraine 
headaches.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran provided testimony at an August 2007 hearing 
before the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in December 2007. 
     
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran failed to appear for a scheduled VA examination, 
for the purpose of evaluating the severity of her service-
connected migraine headaches, in October 2008.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.   At (b) the regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.

A claim such as this one, initiated by a notice of 
disagreement with the initial rating assigned in the grant of 
an original claim for service connection, is an original 
compensation claim rather than a claim for increase.  See 
Turk v. Peake, 21 Vet. App. 565, 569-570 (2008).  Under such 
circumstances, that part 38 C.F.R. § 3.655(b) pertaining to 
original compensation claims applies, and requires that the 
claim be rated based on the evidence of record.  As a result, 
VA may not summarily dismiss the Veteran's claim for a higher 
initial rating based on her failure to appear for a VA 
examination in October 2008.  Turk, 21 Vet. App., 569-570.  
Rather, 38 C.F.R. § 3.655 requires that the Board must decide 
the claim based on the evidence of record.  Id.

At her December 2007 Board hearing, the Veteran indicated she 
was receiving ongoing medication at VA, including 
prescription of four medications for increasingly severe 
headaches.  (See August 2007 Board hearing Transcript (Tr.) 
at pages 4-5.).  At the time, the most recent records of VA 
treatment were from October 2006.  In its December 2007 
remand of this matter, the Board requested that the RO obtain 
complete records of the Veteran's treatment at the VA Medical 
Center in Charleston, South Carolina, from October 2006 to 
the present.  The RO was further requested to document in the 
claims file if these records were unavailable, simply did not 
exist, or that further attempts to obtain them would be 
futile.  In January 2008, the RO associated with the claims 
file records of VA treatment from February 2001 to December 
2006.  

Although it is perhaps possible that the Veteran had 
discontinued VA treatment in December 2006, it appears 
unlikely-the December 2006 records discuss goals of 
treatment and plans of treatment and follow-up care, and 
indicate one pending and eleven active prescriptions for 
several medical conditions, including psychiatric disability, 
allergies, headaches, and muscle pain.  As a result, it 
appears more likely (and there is nothing to indicate to the 
contrary) that a clerical error was made in printing the 
medical records in January 2008, such that instead of 
obtaining records dated from October 2006 forward as 
requested by the Board, records from February 2001 to 
December 2006 were obtained.  This would not be in 
substantial compliance with the Board's December 2007 remand 
in this matter.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Further, consistent with the Veteran's August 2007 
hearing testimony, records of VA treatment in November 2006 
state that the Veteran's migraine headaches had worsened, 
because a change in her psychiatric medication had required 
the discontinuance of an effective medication for headaches 
that was contraindicated by the new psychiatric medication.  
Notations in medical records during the months thereafter 
would therefore be highly relevant in adjudicating her claim.

The Board has no medical evidence to rate the Veteran's 
headaches from January 2007 forward, despite indication of 
significant worsening of headaches beginning in approximately 
November 2006, and the Board's December 2007 request that all 
records of VA treatment from October 2006 forward be 
obtained.  It appears likely that appellate adjudication of 
the Veteran's claim at the present time, in the face of the 
apparent lack of compliance with the Board's December 2007 
remand, insofar as it requested the RO to obtain complete 
records of VA treatment from October 2006 forward, would 
substantially prejudice the Veteran's claim.  As a result, 
the Board finds that a remand is warranted for compliance 
with this aspect of the Board's remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) ("a remand by. . . the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.").  See also 
38 U.S.C.A. § 5103A(b)(2) (Whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim...).

Additionally, although the Board acknowledges that the 
Veteran did not appear for a VA neurological examination in 
October 2008 scheduled by the Appeals Management Center, the 
Board notes that neurological VA examinations scheduled in 
January 2008 and March 2008 by the Appeals Management Center 
were subsequently cancelled by the RO without explanation; 
while in prior years, the Veteran had attended all VA 
examinations scheduled by the RO.  (See RO printout of VA 
examination schedule details dated September 10, 2008.)  
Since the matter must in any event be remanded to the RO for 
the reasons discussed above, and a VA examination would be 
highly useful in adjudication of the Veteran's claim, another 
attempt at scheduling a VA examination would be helpful.  See 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for her headaches from 
October 2006 forward.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

In so doing, the RO must obtain complete 
records of the Veteran's treatment at the 
VA Medical Center in Charleston, South 
Carolina, from October 2006 to the 
present.

If these VA records of treatment do not 
exist, or if treatment at this facility 
ceased in December 2006 or at some later 
date, this fact must be documented in the 
claims file, and the Veteran should be so 
notified.  See 38 U.S.C.A. § 5103A(b).

2.  Schedule the Veteran for a VA 
neurological examination to ascertain the 
current severity and manifestations of her 
service-connected migraine headaches, to 
include the frequency of any 
characteristic prostrating attacks.  
Conduct all testing and evaluation 
necessary to make this determination.

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected migraine headaches, 
as opposed to symptoms referable to any 
other service-connected or nonservice-
connected disabilities (whether mental 
and/or physical).  If it is not possible 
or feasible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner's review 
should include records of VA treatment in 
November 2006, indicating that a change in 
psychiatric medication had resulted in 
increased migraine headaches due to 
discontinuance of a contraindicated 
headache medication.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




